Citation Nr: 1510744	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  10-05 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

(The issues of entitlement to service connection for a left shoulder disability and a left eye disability and entitlement to an increased rating for left hilar calcification lung scars, status post tuberculosis, are the subject of a separate decision by the Board.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to March 1986.  He also had a period of active duty for training (ACDUTRA) from March to August 1977.  He received the Army Commendation Medal.  

This matter initially came before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  In that decision, the RO denied the Veteran's petition to reopen a claim of service connection for PTSD as new and material evidence had not been submitted.  The RO in Anchorage, Alaska currently has jurisdiction over the Veteran's claim.

The Veteran testified before the undersigned at a June 2010 hearing at the RO (Travel Board hearing).  A transcript of the hearing has been associated with the file.

In September 2011, the Board granted the petition to reopen the claim of service connection for PTSD and remanded the underlying claim of service connection for an acquired psychiatric disorder for further development.

The Board again remanded this matter for further development in March 2013.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and the Virtual VA claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for a dental disability for compensation and treatment purposes have been raised by the record in a December 2012 telephone communication with the Veteran (VA Form 21-0820) and a December 2013 "Application for Disability Compensation and Related Compensation Benefits" form (VA Form 21-526EZ).  Although acknowledged by the Agency of Original Jurisdiction (AOJ), these issues have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2014).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

The Veteran reported during a May 2004 hearing with a Decision Review Officer (DRO) that he had sought psychiatric treatment at the Vet Center in Anchorage, Alaska (Anchorage Vet Center).  There are no treatment records from this facility in the file and the AOJ has not made any attempts to obtain any such records.  Thus, it appears that there may be additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. § 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).




Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the file all records of the Veteran's treatment for a psychiatric disability from the Anchorage Vet Center (see page 6 of the May 2004 DRO hearing transcript).

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

2.  If the benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case. After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).








_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

